Title: To Benjamin Franklin from Jonathan Williams, Jr.: Two Letters, 13 August 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


          I.
          
            Dear & hond Sir.
            Nantes Augt. 13. 1783.
          
          I received your Favour by young Johonnott who unluckily arrived two days too late for
            the last Vessell to New England, we have now only one Opportunity & that is for
            Philadelphia and I will get him away with as little Expence as possible unless you
            direct otherwise; if he were to miss this Occasion it would be a long time before he
            could probably have another, and as is [his] Father is in Baltimore he may as well be
            there as any where else, though I believe it would be better for the Lad in a moral View
            if he was Fatherless.
          I am as ever most dutifully & affectionately Yours.
          
            Jona Williams J
          
         
          Addressed: A Son Excellence / Monsieur
            Franklin / en son Hotel / A Passy. / prés Paris
          Notation: Jonath: Williams Nantes August
            13. 1783.
         
          II.
          
            Dear & hond Sir.
            Nantes Augt. 13. 1783.
          
          I have made a second application to obtain a Passage for master Johonnott at a smaller
            Rate but without Success, though I think the price
            extravagant, I think it is the only Opportunity we shall have a long Time, it may
            therefore be in the End cheaper to send him off at once, and Shall prepare accordingly—
            If you think otherwise please to let me know in Time.
          I am as ever most dutifully & affectionately Yours
          
            J Williams J
          
         
          Addressed: A Son Excellence / Mr le
            Docteur Franklin / Ministre Plenipotentiaire des Etats- / Unis de l’Amerique, prés sa
            Majesté / trés chrétienne. / à Passy / prés Paris
        